DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
Applicant argues that the amendment to the specification and figures filed 8/5/2020 does not introduce new matter by correcting paragraph [0083] of the instant specification (see Remarks filed 2/10/2021 on P7).
	The amendment to the specification filed 2/10/2021 has been reviewed and is acceptable.  However, correcting paragraph [0083] of the instant specification is not sufficient to overcome the objection to the amendment under 35 U.S.C. 132(a) as stated in this Office Action below.
With respect to applicant’s arguments directed to new limitations in claim 1 directed to a control unit (see Remarks filed 2/10/2021 on P7-8), while the reference does not expressly teach the functions of the control unit recited in claim 1 ("…configured to identify, in response to the temperature sensor (TS) identifying that the specific value for the temperature has been exceeded, that the endothermic process within the propagation protection element (3) has been executed"), this language is treated as functional language in accordance with MPEP 2114.  Since the control unit of claim 1 is capable of being programmed to perform the claimed functions (i.e., determining that the endothermic process has been executed by monitoring the temperature via temperature sensor), the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claim does not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  It is further noted that Coulter teaches the microprocessor 212 may also indicate via display or indicators 200, the temperature near the electronic device 100, which dividers are currently being breached, which dividers have previously been breached, how much of the substances is unmixed, how much cooling potential remains in the cartridge and any other suitable information (C7/L25-41) which can be used to indicate that the endothermic process has been executed (i.e., microprocessor indicates which dividers have previously been breached).
	With respect to applicant’s arguments directed to new limitations in claim 19 directed to a control unit (see Remarks filed 2/10/2021 on P8-9), a combination of Onnerud and Ueda is not solely relied upon to teach the new limitations.  Instead, a combination of Onnerud, Ueda and a new reference Srivastava et al. (US 2018/0149402) which teaches cooling articles including an endothermic ingredient and an endothermic matrix, wherein the endothermic ingredient when mixed with the endothermic matrix generates an endothermic reaction which provides cooling, and a computing device electrically coupled to a pressure sensor to determine whether cooling should be activated, a level of cooling to be activated, provide a graphical display containing information from the sensor, etc., and the computing device includes a processor and a non-transitory memory component for storing computer readable instructions that are executable by the processor (Abstract, [0057]-[0061], [0063], [0065]-[0071]) is relied upon to teach the new limitation as stated in this Office Action below. 
Further regarding claim 19, while the references do not expressly teach the functions of the control unit recited in claim 19 ("…configured to identify, in response to the pressure sensor (PS) identifying a change in pressure in the propagation protection element (3), that the endothermic process within the propagation protection element (3) has been executed"), this language is treated as functional language in accordance with MPEP 2114.  Since the control unit of claim 19 is capable of being programmed to perform the claimed functions (i.e., determining that the endothermic process has been executed by monitoring the pressure via pressure sensor), the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claim does not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.

Response to Amendment
The amendment to the specification filed 2/10/2021 has been reviewed and is acceptable.

The amendment filed 8/5/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment filed 8/5/2020 introduces new matter into the disclosure because the specification amendment and Fig. 1 amendment discloses a temperature sensor TS, a pressure sensor PS and a degassing valve DV on/within the propagation protection element 3 and a control unit CU coupled to the TS, PS and DV, which reflects embodiments of the  second and third aspects of the instant invention but not the first aspect of the instant invention directed to the propagation protection element 3 comprising a phase-change material.  
Specifically, the specification as originally filed in 4/16/2018 describes a second and third aspect in which the propagation protection element involves a plurality of substances reacting to form a further substance or at least one substance which decomposes to form two further substances (paragraphs [0049]-[0050]), which involve processes that are irreversible and, thus, is advantageous to include a control unit which identifies that the endothermic process has been executed ([0056]-[0057]).  Similarly, the temperature sensor, pressure sensor are particularly advantageous in which a gas is produced ([0058]-[0060]) and further including a degassing valve for relieving pressure due to generation of gas as a result of gas-generating endothermic reactions ([0061]-[0063]).  Accordingly, the specification as originally filed in 4/16/2018 clearly attributes components of the proposed amendment (temperature sensor, pressure sensor, degassing valve and control unit) to the second and third aspects of the instant invention.  
However, by amending the specification and Fig. 1 as proposed in the amendment filed 8/5/2020 (to include a temperature sensor TS, a pressure sensor PS and a degassing valve DV on/within the propagation protection element 3 and a control unit CU coupled to the TS, PS and DV), this encompasses a new scenario in which the first aspect of the instant invention directed to the propagation protection element 3 comprising a phase-change material further includes the components of the proposed amendment (temperature sensor, pressure sensor, degassing valve and control unit) which is not immediately apparent in the specification as originally filed in 4/16/2018.  This new scenario made possible with the amendment filed 8/5/2020 introduces new matter into the disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (US 9,608,686).
Regarding claim 1, Coulter discloses a battery module (case for cooling an electronic device via an endothermic reaction, see Title, Abstract, Fig. 1-7; the case including a housing for holding the electronic device C3/L24-30 which forms a ‘battery module’) comprising 
at least one battery cell (2) (portable electronic device, see Abstract, which requires a least one ‘battery cell’),
a propagation protection element (3) which is connected in a thermally conductive manner to the battery cell (2) and which is configured such that, when a specific value for a temperature of the at least one battery cell (2) is exceeded, an endothermic process executed within the propagation protection element (3) absorbs heat which is given off by the at least one battery cell (2) (case 10 includes a cartridge 14 C3/L24-30; cartridge 14 produces an endothermic chemical reaction for cooling the electronic device 100 C4/L21-33 with a partition 28 including divider 34 which may be a thin membrane, diaphragm or seal configured to be punctured, torn, sheared, dissolved or removed C4/L61-C5/L2, Fig. 1-5; case further comprises a breaching mechanism 202 and a temperature sensor 208 C5/L65-C6/L3; microprocessor 212 instructs mechanism 202 to breach one or more dividers of the partition if the temperature sensed by the temperature sensor 208 is or rises above a predetermined threshold C7/L26-41), 
a temperature sensor (TS) arranged on or within the propagation protection element (3) and configured to identify that the specific value for the temperature has been exceeded (case further comprises a breaching mechanism 202 and a temperature sensor 208 C5/L65-C6/L3; microprocessor 212 instructs mechanism 202 to breach one or more dividers of the partition if the temperature sensed by the temperature sensor 208 is or rises above a predetermined threshold C7/L26-41), and
a control unit (CU) configured to identify, in response to the temperature sensor (TS) identifying that the specific value for the temperature has been exceeded, that the endothermic process within the propagation protection element (3) has been executed (microprocessor 212 may also indicate via display or indicators 200, the temperature near the electronic device 100, which dividers are currently being breached, which dividers have previously been breached, how much of the substances is unmixed, how much cooling potential remains in the cartridge and any other suitable information C7/L25-41; monitors temperature and initiate cooling of the electronic device 100 C7/L42-50).
Further regarding claim 1, while the reference does not expressly teach the functions of the control unit recited in claim 1 ("…configured to identify, in response to the temperature sensor (TS) identifying that the specific value for the temperature has been exceeded, that the endothermic process within the propagation protection element (3) has been executed"), this language is treated as functional language in accordance with MPEP 2114.  Since the control unit of claim 1 is capable of being programmed to perform the claimed functions (i.e., determining that the endothermic process has been executed by monitoring the temperature via temperature sensor), the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claim does not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  It is further noted that Coulter teaches the microprocessor 212 may also indicate via display or indicators 200, the temperature near the electronic device 100, which dividers are currently being breached, which dividers have previously been breached, how much of the substances is unmixed, how much cooling potential remains in the cartridge and any other suitable information (C7/L25-41) which can be used to indicate that the endothermic process has been executed (i.e., microprocessor indicates which dividers have previously been breached).
Regarding claim 2, Coulter discloses all of the claim limitations as set forth above.  Coulter further discloses the propagation protection element (3) is in direct mechanical contact with the at least one battery cell (2) (the case including includes a cartridge 14 and a housing for holding the electronic device C3/L24-30, which includes a ‘battery cell’; Thus, the cartridge 14 and the electronic device including a battery cell are in direct mechanical contact since they are part of the case).
Regarding claim 4, Coulter discloses all of the claim limitations as set forth above.  Coulter further discloses the propagation protection element (3) comprises a plurality of substances which, when the specific value for the temperature of the at least one battery cell (2) is exceeded, react in an endothermic manner with one another to form at least one further substance (cartridge 14 produces an endothermic chemical reaction including first compartments 24 retaining a first substance 30 and second compartments 26 retaining a second substance 32, where the first and second substances may be water and ammonium nitrate C4/L21-C5/L10, the reaction of which forms at least one further substance).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 2017/0214103) in view of Ueda et al. (US 2017/0033342) and Srivastava et al. (US 2018/0149402).
Regarding claim 19, Onnerud discloses a battery module (lithium ion battery with thermal runaway protection, see Title, Abstract, Fig. 1-16) comprising 
at least one battery cell (2) (lithium ion core members 102a-j [0092]),
a propagation protection element (3) which is connected in a thermally conductive manner to the battery cell (2) and which is configured such that, when a specific value for a temperature of the at least one battery cell (2) is exceeded, an endothermic process executed within the propagation protection element (3) absorbs heat which is given off by the at least one battery cell (2) (insulating material contains a ceramic insulating matrix in combination with an inorganic endothermic material selected to produce off-gassing at temperatures above normal operating temperatures of the energy storage/lithium ion battery [0151]).
Although Onnerud further discloses endothermic materials/systems be positioned/located so as to permit effective gas communication with associated venting functionality, thereby permitting prompt and effective degassing of gaseous by-products generated by the endothermic reaction(s) ([0199]); vent element(s) that is pressure and/or temperature sensitive, vent operates at a predetermined threshold pressure level ([0202]), the reference does not expressly disclose a pressure sensor (PS) arranged within the propagation protection element (3) and configured to identify a change in pressure in the propagation protection element (3).
	Ueda discloses an electricity storage device comprising a degassing valve operated by accurately detecting an increase in pressure inside the case (Title, Abstract, [0078]).
	Onnerud and Ueda are analogous art because they are concerned with the same field of endeavor, namely batteries comprising a vent/valve for relieving pressure and removing gas.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent element of Onnerud to accurately detect increase in pressure to improve safety of the battery.
	Further regarding claim 19, modified Onnerud does not disclose a control unit (CU) configured to identify, in response to the pressure sensor (PS) identifying a change in pressure in the propagation protection element (3), that the endothermic process within the propagation protection element (3) has been executed.
	Srivastava discloses cooling articles including an endothermic ingredient and an endothermic matrix, wherein the endothermic ingredient when mixed with the endothermic matrix generates an endothermic reaction which provides cooling (Abstract).  Srivastava further discloses an electrical circuit activated by a computer in response to a reading from a pressure sensor to allow the endothermic reaction to occur, the sensor electrically coupled to a computing device which uses the output to determine whether cooling should be activated, a level of cooling to be activated, provide a graphical display containing information from the sensor, etc., and the computing device includes a processor and a non-transitory memory component for storing computer readable instructions that are executable by the processor ([0057]-[0061], [0063], [0065]-[0071]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known computing device electrically coupled to a pressure sensor, and other sensors, used to activate and monitor the endothermic cooling mechanism was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 19, while the references do not expressly teach the functions of the control unit recited in claim 19 ("…configured to identify, in response to the pressure sensor (PS) identifying a change in pressure in the propagation protection element (3), that the endothermic process within the propagation protection element (3) has been executed"), this language is treated as functional language in accordance with MPEP 2114.  Since the control unit of claim 19 is capable of being programmed to perform the claimed functions (i.e., determining that the endothermic process has been executed by monitoring the pressure via pressure sensor), the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claim does not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.
Regarding claim 20, modified Onnerud discloses all of the claim limitations as set forth above.  Onnerud further discloses the endothermic process produces a gas and wherein the battery module further comprises a degassing valve configured to open when a specific pressure within the propagation protection element is exceeded (endothermic materials/systems be positioned/located so as to permit effective gas communication with associated venting functionality, thereby permitting prompt and effective degassing of gaseous by-products generated by the endothermic reaction(s) [0199]; vent element(s) that is pressure and/or temperature sensitive, vent operates at a predetermined threshold pressure level [0202]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        4/22/2021